
	
		II
		110th CONGRESS
		1st Session
		S. 2446
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Schumer (for himself
			 and Mr. Hagel) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that the Secretary of Homeland Security may
		  waive certain retirement provisions for reemployed annuitants in the Department
		  of Homeland Security, and for other purposes. 
	
	
		1.Federal reemployed annuitants
			 in certain Department of Homeland Security positions
			(a)Short
			 titleThis Act may be cited as the Citizenship Processing Backlog Reduction Act of
			 2007.
			(b)DefinitionsIn
			 this Act—
				(1)the term
			 annuitant means an annuitant under a Government retirement
			 system;
				(2)the term
			 Government retirement system means a retirement system established
			 by law for employees of the Government of the United State; and
				(3)the term
			 employee has the meaning under section 2105 of title 5, United
			 States Code.
				(c)In
			 GeneralThe Secretary of Homeland Security may waive the
			 application of sections 8344 and 8468 of title 5, United States Code (relating
			 to annuities and pay on reemployment), or any other similar provision of law
			 under a Government retirement system on a case-by-case basis for an annuitant
			 reemployed on a temporary basis—
				(1)if, and for so
			 long as, such waiver is necessary due to an emergency involving a direct threat
			 to life or property or other unusual circumstances; or
				(2)if the annuitant
			 is employed in a position that provides—
					(A)assistance to the
			 Secretary of Homeland Security with a substantial backlog of petitions for
			 naturalization; or
					(B)assistance for
			 processing petitions for naturalization filed during the period beginning on
			 January 31, 2007, through July 30, 2007.
					(d)Rule of
			 constructionAn annuitant as to whom a waiver under subsection
			 (c) is in effect shall not be considered an employee for purposes of any
			 Government retirement system.
			(e)Termination of
			 authorityThe authority of the Secretary of Homeland Security
			 under subsection (c)(2) shall terminate on January 1, 2009. An annuitant to
			 whom a waiver applies under subsection (c)(2) may be employed for a period of
			 any duration, but not longer than January 1, 2010.
			(f)Effective
			 dateThis Act shall take effect on the date of enactment of this
			 Act and apply to pay periods beginning on or after that date.
			
